Citation Nr: 1522792	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-35 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUE

Entitlement to education benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program) for on-the-job training at the Diplomatic Security Training Center from October 25, 2010 to May 19, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel




INTRODUCTION

The Veteran had active duty service from July 1997 to July 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2013 administrative decision in which the RO denied the Veteran's claim for Post-9/11 GI Bill benefits paid retroactively for the period from October 25, 2010 to May 19, 2011.  The Veteran filed a notice of disagreement in June 2013.  A statement of the case was issued in October 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2013.

In May 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript of that hearing is of record.

As a final preliminary matter, the Board notes that, in addition to the paper education folder, the Veteran also has separate paperless, electronic Veterans Benefits Management System (VMBS) and Virtual VA files.  A review of such files does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran was enrolled at the Diplomatic Security Training Center for on-the-job training from October 25, 2010 to May 19, 2011.

3.  VA first received an application for Chapter 33 benefits for the Veteran's training at the Diplomatic Security Training Center on January 29, 2013, more than one year after the dates that the training was undertaken and completed.



CONCLUSION OF LAW

The criteria for entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code, for enrollment at the Diplomatic Security Training Center from October 25, 2010 to May 19, 2011, are not met.   38 U.S.C.A. § 3031 (West 2014); 38 C.F.R. § 21.7131 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

In this appeal, the Veteran and his representative have been notified of the reasons for the denial of the claim, and have been afforded opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, this claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).   

As regards the Board hearing, it is noted that, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R.                  § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the May 2014 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal.  The hearing transcript reflects appropriate exchanges between the Veteran, his representative and the undersigned regarding the basis of the Veteran's claim and the evidence associated with the record.  The Veteran provided detailed argument in support of his claim, to include his assertions that he did not receive notification that he was eligible to apply for VA educational benefits until December 2012.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits" but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any additional evidence, on this facts, such omission was harmless.  Here, nothing during the hearing or elsewhere gave rise to the possibility that there were pertinent, existing, outstanding records to obtain, or that any additional development with respect to this claim was warranted.

II.  Analysis

The basic facts in this case are not in dispute.  The Veteran was enrolled at the Diplomatic Security Training Center for on-the-job training from October 25, 2010 to May 19, 2011.  On January 29, 2013, VA received an Application for VA Education Benefits (VA Form 22-1990) requesting Post-9/11 GI Bill Chapter 33 educational assistance.  VA received an Enrollment Certification (VA Form 22-1999) in March 2013 showing that the Veteran had been hired into the Basic Special Agent program by the Diplomatic Security Training Center and that he had engaged in their on-the-job training program from October 25, 2010 to May 19, 2011.

The provisions of Chapter 33, Title 38, of the United States Code were established by the Post-9/11 Veterans Educational Assistance Act of 2008.  See Title V of the Supplemental Appropriations Act of 2008, Pub. L. 110-252 which became law on June 30, 2008.  The Appropriations Act amended Part III of Title 38, United States Code to include a new Chapter 33.  The law has been referred to as the Post-9/11 GI Bill, the 21st Century G.I. Bill of Rights and the Webb G.I. Bill.  The original Post-9/11 GI Bill's provisions went into effect on August 1, 2009; changes to the law have been made since that time, but such changes are not pertinent to the matter on appeal in this case. 

The Post 9/11 Veterans Educational Assistance Act of 2008 represented a new program of education benefits designed for veterans who served on active duty after September 11, 2001.  The provisions of the Act were codified at 38 U.S.C.A.         §§ 3301-3324 (West Supp. 2009) with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770 (2009).

When an eligible Veteran enters or reenters into training, the commencing date of his or her award of educational  assistance will be determined as follows: (i) If the award is the first program of educational assistance for the program of education the veteran or service member is pursuing, the commencing date of the award is the latest of: (A) The date the educational institution certifies under paragraph (b) or (c) of this section; (B) One year before the date of claim as determined by § 21.029(b); (C) The effective date of the approval of the course; (D) One year before the date VA receives approval notice for the course.  38 C.F.R. § 21.7131(a).

For purposes of determining the commencing date of an award of that educational  assistance, the "date of claim" is the date on which a valid claim or application for educational assistance is considered to have been filed with VA.  If an informal claim is filed and VA receives a formal claim within one year of the date VA requested it, the date of claim is the date VA received the informal claim.  If a formal claim is filed, the date of claim is the date VA received the formal claim.  If a formal claim itself is abandoned and a new formal or informal claim is filed, the date of claim is as provided for above, as appropriate.  38 C.F.R. § 21.1029(b). 

First, the Board notes that the Veteran commenced his program before filing for educational benefits, thereby abrogating subsections (A), (C), and (D) of 38 C.F.R. § 21.7131(a)(1). 

The record in this case shows that VA first received notice of the Veteran's intention of filing for VA educational benefits on January 29, 2013, when VA received the VA Form 22-1990.  Accordingly, one year before the date of the claim is January 29, 2012, and the commencing date of the award of educational assistance cannot be earlier than January 29, 2012.  See 38 C.F.R. § 21.7131(a).  Further, the Veteran has not alleged filing a claim prior to January 29, 2013 nor is there evidence of any attempt to file an informal claim associated with the record.  The record does not contain any other earlier documentation that could be reasonably construed as an informal claim pertaining to the Veteran's enrollment at the Diplomatic Security Training Center from October 25, 2010 to May 19, 2011.  See 38 C.F.R. § 21.1029(b).  Therefore, the Veteran's application for retroactive education benefits pursuant to Chapter 33, Title 38, United States Code, for the training period from October 25, 2010 to May 19, 2011, occurred prior to the Veteran's period of eligibility, which did not begin until January 29, 2012.  

Moreover, to the extent that the Veteran has argued that Chapter 30 benefits (Montgomery GI Bill) should be awarded for the training period from October 25, 2010 to May 19, 2011, the Board notes that no application for such benefits is of record nor has the Veteran alleged filing such a claim.  Further, the Board notes that Pub. L. 110-252, Title V, § 5003(c), June 30, 2008, 122 Stat. 2375, generally provided that an election of Chapter 33 benefits constituted an irrevocable decision.  In implementing this new law, VA promulgated 38 C.F.R. § 21.9520 which sets forth eligibility requirements for Chapter 33 benefits.  The regulation states that an individual may make an irrevocable election to receive benefits under this chapter by properly completing VA Form 22-1990.  See 38 C.F.R. § 21.9520(c)(2).   In this case, the irrevocability criteria of 38 C.F.R. § 21.9520(c)(2) have been met as the record contains a properly completed VA Form 22-1990 from the Veteran.  As such record is contained in the claims file showing an irrevocable election of Chapter 33 benefits, the Veteran's argument is without merit.

Also, to the extent that the Veteran contends that his service branch or the Department of State failed to provide him with the information regarding his eligibility for educational benefits until December 2012 and that retroactive benefits should be awarded as a result, the Board finds that the assertions advanced by the Veteran do not provide a basis for the benefit sought.  Every claimant for VA benefits is charged with knowledge of the laws and regulations governing VA benefits, and it is incumbent upon the claimant to file a claim for the benefits he seeks.  The Court, citing to an opinion from the United States Supreme Court, has held that everyone dealing with the United States Government is charged with knowledge of Federal statute and agency regulations.  See Morris v. Derwinski, 1 Vet. App. 260 (1991).  Moreover, VA, for its own part, is under no legal obligation to individually notify every potential claimant of his or her possible entitlement to VA benefits.  Lyman v. Brown, 5 Vet. App. 194 (1993); Hill v. Derwinski, 2 Vet. App. 451 (1991).  

The Board further notes that the Veteran's specific argument also does not provide a basis for allowance of the claim.  Indeed, he has not cited and the Board has not identified, any statutory or regulatory authority that would permit the Board to award retroactive educational benefits on this basis.  In other words, even if everything that the Veteran asserts is true regarding a lapse on part of his service branch and/or the Department of State in failing to provide him with obligatory notice of his eligibility to educational assistance benefits, the current law and regulations, as they apply to claims for VA educational benefits, do not permit the award of earlier effective dates on these facts.  Further, no statute, regulation or binding court precedent allows for "equitable tolling" of a period for filing an initial claim for VA benefits.  See Hunt v. Nicholson, 20 Vet. App. 319 (2006).  This argument is therefore without merit.

The Board also notes the Veteran's argument that other similarly situated students at the Diplomatic Security Training Center had submitted claims for educational benefits that were approved by VA and that a denial of his claim is therefore unfair or unjust.  However, VA benefits decisions are considered to be nonprecedential in nature.  See, e.g., 38 C.F.R. § 20.1303.  Each case is decided on the basis of the individual facts in light of the applicable law and regulations.  Apart from the lack of precedential value, as different evidence in the case of another veteran may have resulted in the grant of educational benefits, any prior VA or Board decision does not compel the conclusion that the facts in this case warrant an award of retroactive education benefits.  Moreover, while the Veteran has asserted that many of his fellow students had applied for benefits in December 2012, he has not asserted or provided any evidence suggesting that these individuals were actually similarly situated to him-namely, that they had applied for benefits in the first instance more than one year after the completion of the training program.  Therefore, while the Board has considered the Veteran's assertions regarding other veterans receiving educational benefits for the same training program, such decisions are not binding and do not control the outcome of this appeal; rather, the facts of this particular case must be determinative.

The Board sympathizes with Veteran and finds credible his assertions that he immediately filed his benefit claim after learning about his eligibility.  While, under these circumstances, he is certainly free to seek equitable relief from the VA Secretary-which only he has authority to grant in appropriate cases (see 38 U.S.C.A § 503; 38 C.F.R. § 2.7; see also Darrow v. Derwinski, 2 Vet. App. 303, 304-06 (1992))-the Board is bound by the law and is without authority to grant benefits on an equitable basis.  The legal authority pertaining to educational benefits is prescribed by Congress and implemented via regulations enacted by VA, and neither the RO nor the Board is free to disregard laws and regulations enacted for the administration of VA programs.  See 38 U.S.C.A. § 7104(c); 38 C.F.R.              § 20.101(a). 


ORDER

The claim for education benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program), for on-the-job training at the Diplomatic Security Training Center from October 25, 2010 to May 19, 2011, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


